Citation Nr: 1824985	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative changes status post partial synovectomy with residual scars. 

2.  Entitlement to an increased rating for right knee degenerative changes. 

3.  Entitlement to an increased rating for lumbar spine strain with degenerative changes. 

4.  Entitlement to an increased rating for right shoulder sprain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to September 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In an October 2017 rating decision, the RO increased the right shoulder sprain rating to 20 percent, effective July 3, 2007.  The claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board previously remanded this case in August 2013 and March 2014.

In July 2017, the Veteran requested that the Board postpone adjudication of his claims until April 2024.  By letter in February 2018, the Veteran was informed that the Board could not do so, and further informed the Veteran of the option of withdrawing his appeal.  Currently, the Board has not received correspondence sufficient to withdraw the claims, thus they remain on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is currently incarcerated and expects to remain so until 2024.

In March 2014, the Board remanded this claim for examinations in compliance with M21-1MR, Part III.iv.3A.11.d.  The Board directed that if the Veteran was incarcerated, the AOJ was to confer with prison authorities to determine whether he could be escorted to a VA medical facility for examination or if an examination at the prison is feasible. 

Internal records from the VAMC in Walla Walla show the RO initiated the VA examination request on behalf of the Veteran on March 17, 2017.  These records show the examination instructions included a request to work with the prison authorities to schedule the examination.  The internal records show a letter was sent the Veteran in March 2017 to inform him that VA medical examiners were unable to travel to his correctional facility and that he could be examined at the Walla Walla VA facility, provided he incur the necessary cost of travel expenses and security.  He was also informed to contact his counselor to see whether there was a provider at his facility that could perform the examinations.  The letter further notified the Veteran that if no answer was returned within 10 days, the request for examination would be cancelled.  VA cancelled the examinations in April 2017 indicating that the Veteran had failed to respond.  

Upon review, the Board notes that it is unclear whether the letter was mailed to the Veteran, or to the correctional facility, as a file copy is not of record.  There also is no subsequent correspondence from the Veteran or from the correctional facility regarding feasibility of an examination at that facility.  Significantly, the RO did not directly contact the Two Rivers facility to see whether their personnel could conduct the examinations in accordance with VA disability questionnaires.  

The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.  If it is not possible to effectuate an examination through those options, the manual directs the AOJ to document all substantial efforts to do so and associate that documentation with the claims file. Id. 

As the RO has not attempted to coordinate directly with prison officials at the Two Rivers Correctional Facility, this appeal must be remanded consistent with Bolton and M21-1MR. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected knees, lumbar spine, and right shoulder.  The RO must contact the Two Rivers Correctional Facility and attempt to schedule the examinations at the correctional institution.  

If a VA or contracted examiner is unable perform the requested examination at the correctional institution, VA should request that a qualified medical professional at the correctional institution perform the examination.  

All scheduling efforts and requests to the correctional institution should be in writing and associated with the Veteran's claims file. 

a) The claims file must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorders including the Veteran's account of symptomatology.  All pertinent pathology associated with the Veteran's knees, lumbar spine, and right shoulder should be annotated in the examination report.  The examiner should note the frequency, duration, and severity of associated symptomatology.   

b) The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joints.

c) The examiner must also express an opinion as to whether there would be additional functional impairment on repeated use over time and during flare-ups.  The examiner should assess any additional functional impairment in terms of the degree of additional range of motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate the additional functional loss during flare-ups or on repeated use, expressed in terms of range of motion loss, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations. 

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

c) Furthermore, the examiner should evaluate any left knee surgical scars.  In particular, the examiner should comment on the size of the each scar; whether the scars are deep, superficial, or nonlinear; and whether the scars are unstable or painful.

The examiner must provide a rationale for all opinions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




